Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Election Restriction
	Applicant’s arguments regarding election restriction are persuasive, restriction requirements have been withdrawn. Claims 1-20 have been rejected. 

                                                            Claim Objection
Claim 10 is objected for missing colon (:) from preamble.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2006/0021633, hereinafter Harvey) in view of Oh et al. (US 2018/0252669, hereinafter Oh).
            With respect to claim 1, Harvey discloses a substrate processing device (fig. 2A), comprising: a thermal processing chamber (113) defining a processing volume (113 defines a processing volume); a gas line (138) coupled to the thermal processing chamber; an exhaust pump (128) coupled to the thermal processing chamber by an exhaust conduit (125); an exhaust flow controller (127) coupled to the exhaust conduit; and a sampling line coupled to the exhaust conduit (fig. 1; line containing 26), the sampling line comprising an non-dispersive infrared detector (NDIR) (26) and a sampling flow control valve (fig. 1; para 0037; there can be additional valve to shut off gas from flow controller 14), the NDIR  being communicatively coupled to the exhaust flow controller (para 0023; 26 is communicatively coupled to the exhaust flow controller).
            Harvey does not explicitly disclose that the NDIR is an organic compound sensor.
            In an analogous art, Oh discloses that the NDIR is an organic compound sensor (para 0086; NDIR can be used to measure concentration of organic compounds). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s device by adding Oh’s disclosure in order to adjust the proportion of gases inside the processing chamber to control the processing according to required specifications.
With respect to claim 2, Harvey discloses wherein the organic compound sensor is selected from a group consisting of a photoionization detector (PID), a residual gas analyzer (RGA), and a non-dispersive infrared sensor (NDIR) (para 0023; NDIR).
With respect to claim 3, Harvey discloses wherein the exhaust pump is a turbopump (para 0031; turbo-molecular pump).
With respect to claim 4, Harvey discloses that the sampling line comprising a first line end coupled to a first position of the exhaust conduit and a second line end coupled to a second position of the exhaust conduit (fig. 1; 26 is connected to 24 at two different points).
With respect to claim 5, Harvey discloses that the sampling line comprises, a first sampling isolation valve (para 0037-0038); and a second sampling isolation valve, wherein the organic compound sensor and the sampling flow control valve are disposed between the first sampling isolation valve and the second sampling isolation valve (para 0037-0038; different valves can be placed at different places to adjust the flow).
With respect to claim 6, Harvey discloses an exhaust isolation valve coupled to the exhaust conduit, the exhaust isolation valve being disposed between the first position and the second valve position of the exhaust conduit (para 0037-0038; different valves can be placed at different places to adjust the flow).
With respect to claim 7, Harvey discloses that the exhaust flow controller being disposed between the first position and the second position of the exhaust conduit (fig. 2A; 127 is between two different sides/positions of 125).
With respect to claim 8, Harvey discloses a gas control valve coupled (para 0023; flow controller) to the gas line, the gas control valve configured to control a gas flow from a gas source, wherein the gas control valve is communicatively coupled to the organic compound sensor (para 0023).
With respect to claim 9, Harvey discloses wherein the organic compound sensor detects gas produced inside the thermal processing chamber (para 0023).
With respect to claim 10, Harvey discloses a method of processing a substrate comprising (para 0005), processing a substrate in a thermal processing chamber using one or more operating parameters (para 0006; flow rate) generating sensor data from a sensor reading of an effluent of the thermal processing chamber using an non-dispersive infrared detector (NDIR) (para 0023; NDIR may generate information about the reaction product concentration in the form of an electronic feedback signal that may be sent to signal analyzer 30 via signal conductor 28); determining at least one property of the effluent based on the sensor data (para 0023 and 43; concentration); and adjusting the one or more operating parameters for processing the substrate based on the at least one property (para 0023 and 0048).
Harvey does not explicitly disclose that the NDIR is an organic compound sensor.
            In an analogous art, Oh discloses that the NDIR is an organic compound sensor (para 0086; NDIR can be used to measure concentration of organic compounds). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s device by adding Oh’s disclosure in order to adjust the proportion of gases inside the processing chamber to control the processing according to required specifications.
With respect to claim 15, Harvey discloses A system programmed to perform a method, comprising: an algorithm stored in a memory of the system (para 0042; computer program stored in a memory), wherein the algorithm comprises a number of instructions which, when executed by a processor, causes a method to be performed (para 0042; a processor execute the program stored in the memory to perform the method steps), comprising: processing a substrate comprising (para 0005), processing a substrate in a thermal processing chamber using one or more operating parameters (para 0006; flow rate) generating sensor data from a sensor reading of an effluent of the thermal processing chamber using an non-dispersive infrared detector (NDIR) (para 0023; NDIR may generate information about the reaction product concentration in the form of an electronic feedback signal that may be sent to signal analyzer 30 via signal conductor 28); determining at least one property of the effluent based on the sensor data (para 0023 and 43; concentration); and adjusting the one or more operating parameters for processing the substrate based on the at least one property (para 0023 and 0048).
Harvey does not explicitly disclose that the NDIR is an organic compound sensor.
            In an analogous art, Oh discloses that the NDIR is an organic compound sensor (para 0086; NDIR can be used to measure concentration of organic compounds). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s device by adding Oh’s disclosure in order to adjust the proportion of gases inside the processing chamber to control the processing according to required specifications.
With respect to claims 12 and 17, Harvey discloses wherein the one or more operating parameters comprises a chamber pressure of the thermal processing chamber, a time of processing the substrate in the thermal processing chamber, an exhaust gas flow rate, a gas type introduced to the thermal processing chamber, a gas flow rate into the thermal processing chamber (para 0023-0024; gas flow rate into the chamber), or combinations thereof.
With respect to claims 13 and 18, Harvey does not explicitly disclose wherein the at least one property comprises a concentration of an organic compound.
In an analogous art, Oh discloses wherein the at least one property comprises a concentration of an organic compound (para 0086; NDIR measures the concentration of volatile organic compounds).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s device by adding Oh’s disclosure in order to adjust the proportion of gases inside the processing chamber to control the processing according to required specifications.
With respect to claims 14 and 20, Harvey discloses wherein processing a substrate comprises annealing the substrate (para 0029).
With respect to claim 19, Harvey does not explicitly disclose wherein the at least one property comprises a concentration of a volatile organic compound.
In an analogous art, Oh discloses wherein the at least one property comprises a concentration of a volatile organic compound (para 0086; NDIR measures the concentration of volatile organic compounds).Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s device by adding Oh’s disclosure in order to adjust the proportion of gases inside the processing chamber to control the processing according to required specifications.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey/Oh and further in view of Li et al. (US 2015/0200110, hereinafter Li).
With respect to claim 11, Harvey/Oh does not explicitly disclose wherein adjusting the one or more operating parameters comprises pumping the thermal processing chamber and purging the thermal processing chamber.
In an analogous art, Li discloses wherein adjusting the one or more operating parameters comprises pumping the thermal processing chamber and purging the thermal processing chamber (para 0024). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey/Oh’s method by adding Li’s disclosure in order to control processing chamber according to required specifications.
With respect to claim 16, Harvey/Oh does not explicitly disclose wherein
the substrate comprises a spin on carbon film.
In an analogous art, Li discloses wherein the substrate comprises a spin on carbon film (para 0078 and 0079; spin -on-carbon). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey/Oh’s device by adding Li’s disclosure in order to protect the substrate during etching process.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816